Citation Nr: 1638769	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-47 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1963 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which, among other things, denied the Veteran's claim for service connection for bilateral hearing loss.  In December 2013, the Board remanded this matter for further development.

In August 2011, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 
 
The Board notes that the Veteran's claim of entitlement to a higher initial rating for his pulmonary nodules disability has been certified to the Board in a separate appellate stream.  A Travel Board hearing has been requested but has not been scheduled.  The issue is not ripe for appellate review and will not be addressed in this decision.  

The issue of service connection for a low back disability has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

The evidence on file is at least in relative equipoise as to whether the Veteran's bilateral hearing loss started in service or is related to in-service acoustic trauma.



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss.  He reports that his problems with hearing loss started in service and gradually worsened.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection requires evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, compensable to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  High frequency sensorineural hearing loss is an organic disease of the nervous system and therefore a chronic disease.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

First, the Veteran has a current hearing loss disability.  The August 2010 and January 2014 VA examination audiometric test results show bilateral hearing loss disability as defined under VA regulation, and meet the requirements of 38 C.F.R. § 3.385.  Thus, the first element of service connection is met.

Tithe Veteran has shown an in-service injury and has met the second requirement of service connection.  In this regard, the Veteran reported in-service noise exposure from gunfire and bombs during basic training, and from working as a missile repairer which required that he constantly work next to loud generators and air conditioners (including a 30 kilowatt generator and a 45 kilowatt generator) without ear protection.  The Veteran testified that he had to raise his voice to talk to another person because of the generator noise.  The Veteran's noise exposure reports are in accordance with his responsibilities under his military occupational specialty of test station repairman.  See Veteran's DD Form 214.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to in-service noise.  As a result, the Board accepts the Veteran's account of in-service noise exposure as credible and consistent with the circumstances of his active duty service.  See 38 U.S.C.A. § 1154(a).  The second element of service connection has therefore been met.

The third and last element of service connection is to establish a causal link between the Veteran's in-service acoustic trauma and his current hearing loss.  The August 2010 VA examiner opined that the Veteran's hearing loss was not due to military exposure because his hearing was within normal limits upon separation.  The January 2014 VA examiner opined that the Veteran's hearing loss was less likely than not due to service because his hearing was within normal limits upon separation and not significantly changed from his pre-military levels.  However, neither examiner explained the cause of the Veteran's currently-diagnosed hearing loss nor accounted for the Veteran and his wife's lay statements regarding onset and progression.  Moreover, the August 2010 and January 2014 VA examiners did not have the benefit of additional, pertinent medical records (including a 1977 audiogram) that were added to the Veteran's claims file after the opinions were issued.  

In light of these deficiencies, the Board sought expert medical opinion from the Veterans Health Administration (VHA), which was received September 2016.  The September 2016 VHA examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss had its onset in service or was causally related to events in service.  The examiner noted that the Veteran was around gunfire and that as a missile repairer he would have been around heavy equipment that typically generates loud baseline noise at all times.  The examiner explained that the two main causes of high frequency sensorineural hearing loss are noise-induced damage and age, and that noise-induced damage is reflected in the pattern on the audiogram.  The examiner explained that the high frequencies which are commonly affected by noise-induced hearing loss were not tested on the entrance and separation audiograms.  The entrance audiogram did not test 6000 and 8000 Hertz and the discharge audiogram did not test 4000 and 6000 Hertz, and thus these examinations were not necessarily inconsistent with the reported hearing damage.  The VHA opinion is in accord with other evidence in the claims file, including the Veteran and his spouse's reports that the Veteran's hearing problems began around 1965, during the Veteran's period of active duty, and the 1977 audiogram showing hearing loss.  See, e.g., August 2011 Board Hearing Tr., p. 11; August 2011 Veteran's Spouse's Statement; 1977 Audiogram.  The Board finds the September 2016 VHA opinion, which considered all of the evidence including lay statements and the 1977 audiogram, highly persuasive.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is met.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


